Exhibit 10.2


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





AMENDED AND RESTATED FIRST AMENDMENT TO SUPPLY AGREEMENT
THIS AMENDED AND RESTATED FIRST AMENDMENT TO SUPPLY AGREEMENT (defined in
recitals) (this “Amendment”) is entered into and effective as of May 5, 2014, by
and between Weatherford U.S., L.P., a Louisiana legal entity, on behalf of
itself and its affiliates including Weatherford Artificial Lift Systems, L.L.C.
(f/k/a Weatherford Artificial Lift Systems, Inc.), a Delaware limited liability
company (collectively with its affiliates, “Weatherford”), and Hi-Crush
Operating LLC, a Delaware limited liability company, on behalf of itself and its
affiliates, including D & I Silica, LLC (collectively with its affiliates
“Supplier”).
RECITALS
WHEREAS, Weatherford and Supplier are parties to that certain Supply Agreement,
dated as of January 11, 2010 and effective as of January 11, 2011 (the “Supply
Agreement”);
WHEREAS, Weatherford and Supplier entered into that certain First Amendment to
Supply Agreement, dated as of March 5, 2014 (the “First Amendment”);
WHEREAS, Weatherford and Supplier desire to amend and restate the First
Amendment in its entirety as set forth in this Amendment; and
WHEREAS, each capitalized term not defined in the text of this Amendment has the
meaning set forth in the Supply Agreement.
AGREEMENT


NOW, THEREFORE, in consideration of these recitals, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
Article I.
AMENDMENTS


The parties hereto hereby agree that the Supply Agreement is hereby amended as
provided below effective as of the date hereof:
Section 1.01    Section 1.1 of the Supply Agreement.


(a)
The following definitions in Section 1.1 of the Supply Agreement are hereby
amended and restated in their entirety to read as follows:



“(a) Affiliate or affiliate in relation to either Party means any corporation,
limited liability company, partnership, proprietorship, joint venture or other
entity directly or indirectly controlled by, controlling, or under common
control with that Party. With respect to Supplier, Affiliate shall mean and
include Hi-Crush Proppants LLC and its affiliates and subsidiary entities (other
than Supplier). With respect to Weatherford entities, it shall include any U.S.
and international entities designated by Weatherford as purchasing entities in
Work Orders.”







- 1 -



--------------------------------------------------------------------------------

Exhibit 10.2


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





“(c) Contract Year means the initial period starting on the Effective Date until
July 1, 2012 and each of the seven (7) successive periods of twelve (12)
calendar months occurring immediately thereafter.”
“(k) Product(s) means generally, whether singular or plural, 20/40 Premium Frac
Sand, 30/50 Premium Frac Sand, 40/70 Premium Frac Sand and 100 Mesh Sand. For
the sake of clarity, coated and ceramic proppant are not included in this
definition.”
(b)
The following definitions are hereby inserted at the end of Section 1.1 of the
Supply Agreement:



“(u)    20/40 Premium Frac Sand means Northern White grade 20/40 frac sand that
meets the Specifications.”
“(v) 30/50 Premium Frac Sand means Northern White grade 30/50 frac sand that
meets the Specifications.”
“(w) 40/70 Premium Frac Sand means Northern White grade 40/70 frac sand that
meets the Specifications.”
“(x) 100 Mesh Sand means 100 mesh sand that meets the quality standards
prescribed by ISO 13503‑2, Proppant Specifications, and originates from any of
the Jordan, Mt. Simon, St. Peter or Wonewoc sandstone formations (known as
Northern White sand).”
Section 1.02    Section 2.1 of the Supply Agreement.


(a)
Section 2.1(a) of the Supply Agreement is hereby amended and restated in its
entirety to read as follows:



“(a)(i)     Beginning in July of 2011 until *** (the “First Term”), Supplier is
obligated to sell and Weatherford is obligated to buy each year for three (3)
years, *** tons of Product per year consisting of no more than *** tons of ***
and up to *** tons of *** (the “First Phase Minimum Supply”).
(ii)        Beginning on *** until *** (the “Second Term”), Supplier is
obligated to sell and Weatherford is obligated to buy *** tons of Product
consisting of *** tons of ***, *** tons of *** and *** tons of *** (the “Second
Phase Minimum Supply”).
(iii)        Beginning on *** until *** (the “Third Term”), Supplier is
obligated to sell and Weatherford is obligated to buy *** tons of Product
consisting of *** tons of ***, *** tons of *** and *** tons of *** (the “Third
Phase Minimum Supply”).
(iv)        Beginning on *** until *** (the “Fourth Term”), Supplier is
obligated to sell and Weatherford is obligated to buy *** tons of Product each
year consisting of *** tons of ***, *** tons of *** and *** tons of *** (the
“Fourth Phase Minimum Supply”). The First Phase Minimum Supply, Second Phase
Minimum Supply, Third Phase Minimum Supply and Fourth Phase Minimum Supply shall
be collectively, the “Minimum Supply.”























- 2 -



--------------------------------------------------------------------------------

Exhibit 10.2


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





(v)        Supplier shall be under no obligation to supply or sell, and
Weatherford shall not have the right to buy, Product in excess of the Minimum
Supply. In the event that Supplier fails to supply to Weatherford the Minimum
Supply during any Contract Year (a “Supply Shortfall”), Supplier shall have ***
months after the end of such Contract Year to, as the sole and exclusive remedy
for such Supply Shortfall, in its discretion, either (i) tender the Supply
Shortfall, including by supplying Product from one or more third parties in
accordance with Section 2.8, or (ii) pay to Weatherford within *** of the end of
the Contract Year, as liquidated damages, an amount equal to the amount of the
Supply Shortfall (expressed in tons) multiplied by (A) $*** (for any Supply
Shortfall occurring prior to *** and (B) $*** (for any Supply Shortfall
occurring on or after ***).
(vi)        Notwithstanding the foregoing, (A) commencing *** through ***,
Weatherford may purchase up to *** tons of *** per year and (B) commencing ***,
Weatherford may purchase up to *** tons of *** per year (collectively, “***”)
and Supplier is obligated to sell such sand to Weatherford. Any tons of ***
purchased under this Section 2.1(a)(vi) after ***shall be applied to the Minimum
Purchase Requirement for the applicable Contract Year and the Monthly Minimum
Requirement and the Monthly Maximum Supply Availability during the applicable
calendar month as if ***% of such *** was *** and the other ***% of such *** was
***.”
(b) Section 2.1(b) of the Supply Agreement is hereby amended by replacing the
last sentence at the end thereof with the following text:


“Additionally, (i) during the First Term, no more than *** of the Monthly
Maximum Supply Availability in any given calendar month shall be *** or ***,
(ii) during the Second Term, (A) no more than *** tons, *** tons and *** tons in
any given calendar month shall be ***, ***or ***, respectively, and (B) no less
than *** tons in any given calendar month shall be *** or ***, (iii) during the
Third Term (A) no more than *** tons, *** tons and *** tons in any given
calendar month shall be ***, *** or ***, respectively, and (B) no less than ***
tons or *** tons in any given calendar month shall be *** or ***, respectively,
(iv) during the Fourth Term (A) no more than *** tons, *** tons and *** tons in
any given calendar month shall be ***, *** or ***, respectively, and (B) no less
than *** tons or *** tons in any given calendar month shall be *** or ***,
respectively, and (v) Supplier is not obligated to sell to Weatherford more than
*** tons of *** in any given calendar month. Notwithstanding the foregoing,
Supplier will use commercially reasonable efforts to fulfill orders that exceed
the Monthly Maximum Supply Availability and the monthly grade split maximums set
forth in the preceding sentence.”



































- 3 -



--------------------------------------------------------------------------------

Exhibit 10.2


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





(c) Section 2.1(b) of the Supply Agreement is hereby further amended by adding
the following at the end of the table thereof to read as follows:
2013 through May 2014
*** tons/month
June 2014 through August 2014
*** tons/month
September 2014 through April 2015
*** tons/month
May 2015 and thereafter
*** tons/month



(d) Section 2.1 of the Supply Agreement is hereby further amended by inserting
the following text immediately after the end of Section 2.1(b) of the Supply
Agreement to read in its entirety as follows:


“(c)
(i) Upon *** written notice from Weatherford to Supplier, Weatherford may from
time to time during the Fourth Term, at its option, elect to increase the number
of tons of *** and *** that Supplier is obligated to sell and Weatherford is
obligated to purchase each year by up to *** tons for each such grade of sand
and, in connection with such increase, the number of tons of *** that Supplier
is obligated to sell and Weatherford is obligated to purchase each year shall be
reduced by the increased number of tons of *** and *** that Weatherford elects
to purchase pursuant to this Section 2.1(c)(i) (collectively, the “Flex
Option”).

(ii) If Weatherford exercises the Flex Option, then on such date that the Flex
Option is effective: (A) Section 2.1(a)(iv) shall be deemed automatically
amended to reflect the permitted reallocation of volumes among ***, *** and ***
in accordance with Section 2.1(c)(i), and (B) Section 2.1(b)(iv) shall be deemed
automatically amended as follows:
(I)
“*** tons” and “*** tons” shall each be increased by the number of additional
tons of ***, if any, that Weatherford has elected to purchase pursuant to the
Flex Option;



(II)
“*** tons” and “*** tons” shall each be increased by the number of additional
tons of ***, if any, that Weatherford has elected to purchase pursuant to the
Flex Option; and



(III)
“*** tons” shall be decreased by the aggregate number of tons of *** and ***
that Weatherford has elected to purchase pursuant to the Flex Option.



(d)
If Weatherford’s aggregate projected demand for Product in the Utica and
Marcellus shale deposits/Appalachian basin is reasonably expected to be less
than *** tons for the twelve-month period commencing *** and Weatherford
provides supporting documentation demonstrating same, then commencing ***,
Weatherford may at its option elect to reduce the number of tons that Supplier
is obligated to sell and Weatherford is obligated to buy to *** tons of Product
each year (the “Reduction Election”). To exercise its Reduction Election,
Weatherford must provide Supplier with written notice prior to *** of its
exercise of the Reduction Election pursuant to this Section 2.1(d) together with
supporting documentation demonstrating that Weatherford’s aggregate projected
demand for Product in the Utica and Marcellus shale deposits/Appalachian basin
is reasonably expected to be less than *** tons for the twelve-month period
commencing *** (the “Reduction Election Exercise Notice”) and such Reduction
Election shall be irrevocable upon receipt by Supplier of the Reduction Election
Exercise Notice. If Weatherford exercises the Reduction Election, then the
annual and monthly volume requirements (including by grade of Product), the
Monthly Maximum Supply Availability, the Monthly Minimum Supply Requirement and
the Minimum Purchase Requirement shall be reduced on a pro rata basis from the
volume requirements in effect immediately prior to the exercise of the Reduction
Election.


- 4 -



--------------------------------------------------------------------------------

Exhibit 10.2


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





(e)
If there is a material change in Weatherford’s demand profile due to shifting
market dynamics, the Parties shall meet to discuss how the volume allocation
between grades of Product may be reallocated. Nothing in this section shall be
construed to compel either Party to renegotiate, modify or amend this
Agreement.”

Section 1.03    Section 2.2 of the Supply Agreement.


(a)
Section 2.2(a) of the Supply Agreement is hereby amended and restated in its
entirety to read as follows:



“(a)
(i)    From the Effective Date until *** (I) for the first 495,000 tons of
Product purchased by Weatherford, the price will be $***/ton, and (II) for the
second 495,000 tons of Product purchased by Weatherford, the price will be ***.
Any Product purchased in excess of 990,000 tons during such period will be
priced at ***. All prices specified in this Agreement and all amounts owing from
one Party to the other will be in U.S. Dollars.

(ii)    From *** until ***, F.O.B. mine pricing will be fixed at (I) $***/ton of
20/40 Premium Frac Sand, (II) $***/ton of 30/50 Premium Frac Sand,
(III) $***/ton of 40/70 Premium Frac Sand and (IV) $***/ton of 100 Mesh Sand.


(b)
Section 2.2 of the Supply Agreement is hereby further amended by adding the
following text immediately after the end of Section 2.2(b):



“(c)
(i)    Notwithstanding anything to the contrary contained herein, from
October 1, 2013 until June 30, 2019, Weatherford may purchase Product, and
Supplier may sell Product, at the locations identified in the table set forth in
Section 2.2(c)(iii). The parties acknowledge that (I) the points of delivery set
forth in the table in Section 2.2(c)(iii) are limited to Supplier’s transload
facilities at such locations and (II) Supplier may terminate operations at any
of the transload facilities identified in the table set forth in Section
2.2(c)(iii) without providing prior notice to Weatherford.



(ii)    From the date hereof, the price of the Product sold to Weatherford under
this Section 2.2(c) shall be FCA Supplier’s transload facilities at the
locations set forth in the table in Section 2.2(c)(iii) (subject to the price
adjustments set forth in Section 2.2(c)(iv)). Weatherford shall take ownership
of the Product sold under this Section 2.2(c) at such transload facilities and
shall be responsible for all risk of loss, onward shipping and handling to the
final destination.



























- 5 -



--------------------------------------------------------------------------------

Exhibit 10.2


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





(iii)    The base pricing set forth below is for Supplier’s transload facilities
at such locations (subject to the price adjustments set forth in Section
2.2(c)(iv)). The base pricing for other areas or facilities shall be mutually
agreed upon between Supplier and Weatherford.


Supplier terminal
20/40 Premium Frac Sand ($ per ton)
30/50 Premium Frac Sand ($ per ton)
40/70 Premium Frac Sand ($ per ton)
100 Mesh Sand ($ per ton)
Zone 1 - Central & Eastern PA & NY
 
includes:
Binghamton, NY, Driftwood, PA, Pittston, PA, Wellsboro, PA
$***
$***
$***
$***
Zone 2 - Western & Southern PA
 
includes:
Bradford, PA, Kittanning, PA, Ridgway, PA
Sheffield, PA
Smithfield, PA
$***
$***
$***
$***
Zone 3 - Eastern Ohio
 
includes:
Dennison, OH, Minerva, OH,
Mingo Junction, OH
$***
$***
$***
$***

(iv)
The prices set forth in Section 2.2(c)(iii) shall be adjusted as follows:

(A)
Commencing *** and on each anniversary date (i.e. October 1) thereafter, the
base pricing for each ton of Product shall be increased by *** per ton.

(B)
The parties acknowledge that the prices set forth in Section 2.2(c)(iii) include
rail freight from mine to the respective destinations and fuel surcharges and
that such freight charges and fuel surcharges are outside of Supplier’s control.
Increases or decreases in rail freight and/or fuel surcharges after the date of
this Amendment will be passed through to Weatherford at 100% of the increase or
decrease. At the request of Weatherford, Supplier will provide proof of the rail
freight or fuel surcharge.

(C)
Weatherford will have the right with reasonable notice to audit the relevant
records to verify surcharge costs; provided, however, that Weatherford will be
required to sign a commercially reasonably confidentiality agreement and
Supplier is not obligated to provide information to Weatherford that is
otherwise subject to a confidentiality restriction with another Person.



(v)    Any Product purchased by Weatherford under this Section 2.2(c) (which,
for the avoidance of doubt, includes any Product purchased by Weatherford since
October 1, 2013 from Supplier’s transload facilities) shall be applied to the
Minimum Purchase Requirement for the applicable Contract Year and the Monthly
Minimum Requirement and the Monthly Maximum Supply Availability during the
applicable calendar month and, to the extent that any of such Product is ***,
such *** shall be applied to the Minimum Purchase Requirement for the applicable
Contract Year and the Monthly Maximum Supply Availability and the Monthly
Minimum Requirement during the applicable calendar month as if ***% of such ***
was *** and the other ***% of such *** was ***.”

- 6 -



--------------------------------------------------------------------------------

Exhibit 10.2


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).







Section 1.04    Section 2.3 of the Supply Agreement. Section 2.3 of the Supply
Agreement is hereby amended and restated in its entirety to read as follows:


“2.3
Weatherford Minimum Purchase Requirement. Weatherford shall be required to take
and, in accordance with Section 3.1, pay for an aggregate of (i) *** tons of
Product per Contract Year during the First Term (the “First Term Minimum
Purchase Requirement”), (ii) *** tons of Product during the Second Term (the
“Second Term Minimum Purchase Requirement”), (iii) *** tons of Product during
the Third Term (the “Third Term Minimum Purchase Requirement”), and (iv) ***
tons of Product per Contract Year during the Fourth Term (the “Fourth Term
Minimum Purchase Requirement” and together with the First Term Minimum Purchase
Requirement, the Second Term Minimum Purchase Requirement and the Third Term
Minimum Purchase Requirement, the “Minimum Purchase Requirement”); provided,
however, that if, due solely to the unavailability of rail cars in the market,
Weatherford is unable to take delivery of Products as contemplated hereunder for
a period of time during a Contract Year, Weatherford shall not be deemed to be
in breach of this Agreement as a result of such failure so long as Weatherford
is using commercially reasonable efforts to obtain rail cars and minimize the
period of time during which Weatherford is unable to take delivery of Products;
provided, further, however, that nothing in this sentence shall be construed to
relieve Weatherford of its obligations to make payments under this Agreement
other than any Makewhole Payments that accrue as a result of Weatherford being
unable to take delivery of Products due solely to the unavailability of rail
cars in the market so long as Weatherford is using commercially reasonable
efforts to obtain rail cars and minimize the period of time during which
Weatherford is unable to take delivery of Products. The Minimum Purchase
Requirement shall be ordered by Weatherford in installments of not less than ***
tons of Product per calendar month during the First Term, *** tons of Product
per calendar month during the Second Term, *** tons of Product per calendar
month during the Third Term and *** tons of Product per calendar month during
the Fourth Term (as applicable, the “Monthly Minimum Requirement”), and not more
than the Monthly Maximum Supply Availability, beginning in July of 2011 and
continuing thereafter for each calendar month during the Term. In the event that
Weatherford fails to purchase one twelfth (1/12) of the Minimum Purchase
Requirement of Product from Supplier during any particular calendar month in
which Supplier was ready, willing and able to deliver 30,000 tons of Product
during the First Term, 53,167 tons of Product during the Second Term, 80,667
tons of Product during the Third Term or 110,000 tons of Product during the
Fourth Term, as applicable, then the “Purchase Shortfall” shall be the amount by
which one twelfth (1/12) of the Minimum Purchase Requirement exceeds the amount
of Product actually purchased by Weatherford during such calendar month. On
written notice of such Purchase Shortfall to Weatherford by Supplier,
Weatherford shall have *** months after the month of the Purchase Shortfall to
purchase tonnage of Product in excess of the Monthly Minimum Requirement (but
subject to the Monthly Maximum Supply Availability) to make up for the Purchase
Shortfall. If Weatherford fails to purchase the full amount of the Purchase
Shortfall in such *** month period, Weatherford shall be obligated to pay to
Supplier an amount equal to the amount of the Purchase Shortfall not purchased
by Weatherford in such *** month period (expressed in tons) multiplied by (A)
$*** (for any Supply Shortfall occurring prior to *** and (B) $*** (for any
Supply Shortfall occurring on or after ***) (the “Makewhole Payment”); provided,
however, that Weatherford shall have no obligation to make the Makewhole Payment
with respect to the first *** tons of *** that Weatherford is obligated to
purchase each Contract Year. The Makewhole Payment shall be paid within *** days
of written demand by Supplier, by wire transfer of immediately available funds
to the account designated in writing by Supplier. The aggregate Purchase
Shortfall amount for a Contract Year shall not exceed the Minimum Purchase
Requirement for such Contract Year less the amount of Product ordered and
delivered to Weatherford. Weatherford reserves the right to resell goods
purchased from Supplier if deemed necessary by Weatherford in order to satisfy
the Minimum Purchase Requirement. Supplier shall not be obligated to deliver
more than the Monthly Maximum Supply Availability on any given calendar month.


- 7 -



--------------------------------------------------------------------------------

Exhibit 10.2


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).





Section 1.05    Section 2.5 of the Supply Agreement. Section 2.5 of the Supply
Agreement is hereby amended by inserting “, Augusta, Wisconsin or Whitehall,
Wisconsin” immediately after “Wyeville, Wisconsin”.


Section 1.06    Section 7.1 of the Supply Agreement. Section 7.1 of the Supply
Agreement is hereby amended by replacing “July 31, 2014” with “June 30, 2019”.


Section 1.07    Section 8.3 of the Supply Agreement. Section 8.3 of the Supply
Agreement is hereby amended by deleting the “AND” immediately prior to the
“(III)” and inserting the following text immediately prior to the period at the
end thereof:


“AND (IV) ANY BREACH OF ANY COVENANTS OR AGREEMENTS OF SUPPLIER CONTAINED IN
THIS AGREEMENT”


Section 1.08    Section 8.4 of the Supply Agreement. Section 8.4 of the Supply
Agreement is hereby amended by deleting the “AND” immediately prior to the
“(III)” and inserting the following text immediately prior to the period at the
end thereof:


“AND (IV) ANY BREACH OF ANY COVENANTS OR AGREEMENTS OF WEATHERFORD CONTAINED IN
THIS AGREEMENT”


Article II.
GENERAL PROVISIONS; MISCELLANEOUS


Section 2.01    Supply Agreement.
Except as expressly set forth herein, the Supply Agreement is and will remain
unmodified and in full force and effect, including without limitation with
respect to the volume requirements and pricing contained in the Supply Agreement
in effect on the Effective Date. Each future reference to the Supply Agreement
will refer to the Supply Agreement as amended by this Amendment.
Section 2.02    Counterparts. This Amendment may be executed in two or more
counterparts, each of which will be deemed to be an original and all of which,
when taken together, will be deemed to constitute one and the same agreement.
Any party to this Amendment may deliver an executed counterpart hereof by
facsimile transmission or electronic mail (as a portable document format (PDF)
file) to another party hereto or thereto and any such delivery shall have the
same force and effect as the delivery of a manually signed counterpart of this
Amendment.

- 8 -



--------------------------------------------------------------------------------

Exhibit 10.2


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).









Section 2.03    Other Provisions. The provisions of the Supply Agreement with
respect to notices and service, governing law, venue and waiver of jury trial
are incorporated into this Amendment as though set forth herein.


[Signature Page Follows]



















- 9 -



--------------------------------------------------------------------------------

Exhibit 10.2


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).







IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.
WEATHERFORD:
WEATHERFORD U.S., L.P., on behalf of itself and its affiliates, including
Weatherford Artificial Lift Systems, L.L.C. and Weatherford International,
L.L.C.




By: /s/ Authorized Person                
Name: Authorized Person    
Title: Authorized Officer    


SUPPLIER:
HI-CRUSH OPERATING LLC




By:    /s/ James M. Whipkey                
Name: James M. Whipkey    
Title: co-Chief Executive Officer    





Signature Page to Amended and Restated First Amendment to Supply Agreement

